 

Exhibit 10

 

Changes to Non-Employee Director Compensation.

 

 

                During the third quarter of fiscal 2005, the Board of Directors
upon recommendation of the Corporate Governance Committee approved changes to
the compensation of Company directors who are not employees. The changes
included an increase from $65,000 to $80,000 in the annual cash retainer payable
to each director and an increase from $5,000 to $10,000 in the additional annual
fee payable to the chair of the Audit Review Committee.  The amount of each
director’s annual award of restricted Deere & Company common stock (pursuant to
the Company’s Nonemployee Director Stock Ownership Plan) also was increased from
$65,000 to $75,000. The shares remain restricted while the recipient is a
director and are subject to forfeiture if his or her service is terminated for
any reason other than retirement, disability or death.  The changes became
effective with the quarterly payments made at the end of June, 2005.

 

35

--------------------------------------------------------------------------------